Motion to Clarify Granted; Motion for Reconsideration Denied; Order filed
September 3, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00912-CV
                                   ____________

                      BOOSTER FUELS, INC., Appellant

                                         V.

              FUEL HUSKY, LLC D/B/A INSTAFUEL, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-57856

                                     ORDER

      On July 23, 2020, we issued a ruling denying appellee’s application for
temporary orders. Appellee now requests that we clarify that ruling by explaining
the basis for our decision and that we reconsider our decision. We grant appellee’s
motion for clarification and deny his motion to reconsider his application.

      After taking appellee’s application for temporary orders under advisement,
this court requested a response from appellant to appellee’s application. In
appellant’s response, appellant informed this court that the trial court had
previously conducted a hearing on the merits of appellee’s application for
temporary orders and had declined to grant the requested relief. Appellant provided
the transcript of that hearing in its response. Because this court is not a fact-finding
court, in order to grant appellee’s application for relief, we would have to direct the
trial court to hold a hearing on appellee’s application. See In re Geomet Recycling
LLC, 578 S.W.3d 82, 92 n.2 (Tex. 2019) The trial court held a hearing on the same
facts as those alleged in our court on June 9, 2020 and declined to grant relief.
Accordingly, it would be a waste of judicial resources to order the trial court to
conduct a hearing on the same facts. For the same reason, we decline to reconsider
appellee’s application.

                                   PER CURIAM



Panel Consists of Justices Wise, Spain, Bourliot.